                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

GJ&L, INC.,                       )
                                  )
          Plaintiff,              )
                                  )
     v.                           )                        CV 117-179
                                  )
CNH INDUSTRIAL AMERICA, LLC,      )
                                  )
          Defendant.              )
                             _________

                                          ORDER
                                          _________

       In consideration of the telephone conference on April 25, 2019, the parties shall

conduct the deposition of Jennifer Craig, a former employee of Defendant, as soon as

possible and the deposition of Jennifer Roth, a current employee of Defendant, as soon as

practicable after the birth of her child but not later than the first week of her return from

maternity leave in early July. The delay in taking these depositions will not necessitate

reopening the discovery period or extending the deadline for filing summary judgment

motions, as counsel confirmed during the hearing. However, Plaintiff may seek an extension

of the deadline for filing its summary judgment reply brief if (1) Defendant relies on affidavit

testimony from either Ms. Craig or Ms. Roth in its summary judgment opposition; and (2)

the parties, despite their very best efforts, have been unable to conduct the affiant’s

deposition. For these reasons, Defendant’s Emergency Motion to Quash Deposition Notices
and/or Motion for Protective Order is MOOT. (Doc. no. 77.)

      SO ORDERED this 3rd day of May, 2019, at Augusta, Georgia.




                                            2
